LEWIS, J.
The defendant unquestionably had the right to serve the second offer of judgment. The county court upon conflicting affidavits decided that the defendant did serve a second offer *857•of judgment for the sum of $90, which was for a greater amount than plaintiff’s recovery, and thereforé the defendant was entitled to costs accruing after service of that offer. In tailing an assignment of plaintiff’s claim the attorney took it subject to the right of the defendant to offset the costs to which he might be entitled against the plaintiff’s judgment in whosoever hands it might be. Were the rule otherwise, the provision of the Code providing for offer of judgment would be practically ineffectual and nugatory. Warden v. Frost, 35 Hun, 141. The orders appealed from should be affirmed, with $10 costs and disbursements. All concur.